DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/01/2020 and 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15-17 are objected to because of the following informalities:  
- Claims 15 and 16 state “wherein the 4He concentration identified the gas samples”.  This should be written as “wherein the 4He concentration identified in the gas samples”.  
- Claim 17 states “4He gas sensor identifying”.  This should be written as “the 4He gas sensor identifying”.  

Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Battani et al. (“Gas Isotopes Tracing: an Important Tool for Hydrocarbons Exploration”; 2003, prior art of record) in further view of Selman et al. (US 8,775,087; “Selman”).
Regarding claim 1, Battani teaches a system (a system is need in order to create the map seen in Figure 9b) for identifying migration direction (See Figure 9b; page 306, 2nd column) of natural gases (Helium is a natural gas; See Figure 9b) from source to reservoir (See Figure 9b; Page 300, 2nd column) in a petroleum exploration environment (Figure 9b demonstrates a petroleum exploration environment), the system (a system is need in order to create the map seen in Figure 9b) comprising a migration monitoring hub (processor and display means used to create and display the map seen in Figure 9b), wherein: a plurality of reservoir wells (Figure 9b demonstrates the location of the plurality of wells) in the petroleum exploration environment (See Figure 9b) and identify a 4He concentration (page 308, 2nd column) in gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples) at the reservoir wells (See Figure 9b); the migration monitoring hub (processor and display means used to create and display the map seen in Figure 9b) comprises a user interface (display to present the map of Figure 9b) and a processor (processor used to create the map shown in Figure 9b); the processor (processor used to create the map shown in Figure 9b) is operable to determine a direction of increasing 4He concentration between selected ones of the reservoir wells (the migration lines demonstrate the increasing of 4He concentration between the reservoir wells; See Figure 9b) based on the identified 4He concentration at the reservoir wells (the increasing of 4He concentration is determined based on the concentration of 4He; See Figure 9b) and map increasing 4He concentration in the petroleum exploration environment (Figure 9b maps the increasing in 4He concentration in the petroleum exploration environment) based on the direction of increasing 4He concentration between selected ones of the reservoir wells (Figure 9b maps the migration of 4He and thus demonstrates the increasing of the 4He concentration in the reservoir wells); and display (used to present the map of Figure 9b) migration information (Seen in Figure 9b) based on the mapped increasing 4He concentration in the petroleum exploration environment (Figure 9b presents a map of migration based on the increasing of 4He concentration in the petroleum exploration environment).
Battani teaches the system, the plurality of reservoir wells, the migration monitoring hub having the user interface and the processor but does not expressly teach the system comprising a network of helium gas sensors, the network of helium gas sensors are positioned at a plurality of reservoir wells and are operable to identify a helium concentration, the migration monitoring hub is in communication with the network of helium gas sensors, the user interface and the processor in communication with the network of helium gas sensors, and the user interface is in communication with the processor and is operable to display information.
However, Selman teaches the system (Figure 1) comprising a network of helium gas sensors (the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62), the network of helium gas sensors (created by each of the gas chromatograph of each well) are positioned at a plurality of reservoir wells (each well contains a gas chromatograph; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62) and are operable to identify the helium concentration (Column 2, Lines 52-63; Column 11, Lines 49-52), the migration monitoring hub (30/55 and 12d/400d; Figure 1) is in communication with the network of helium gas sensors (the executive dashboard 400d of display 12d is in communication with the gas processor 30 and the gas processor data storage 55 in order to view multiple well information simultaneously, which includes the helium concentration measured by each of the gas chromatograph of each well; Column 2, Lines 42-63; Column 3, Lines 63-67; Column 4, Lines 20-27 and 36-42; Column 5, Lines 55-63; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62), the user interface (12d; 400d) and the processor (30/55) in communication with the network of helium gas sensors (the executive dashboard 400d of display 12d is in communication with the gas processor 30 and the gas processor data storage 55 in order to view multiple well information simultaneously, which includes the helium concentration measured by each gas chromatograph of each well; Column 2, Lines 42-63; Column 3, Lines 63-67; Column 4, Lines 20-27 and 36-42; Column 5, Lines 55-63; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62), and the user interface (12d/400d) is in communication with the processor (30/55) and is operable to display information (the executive dashboard 400d of display 12d is in communication with the gas processor 30 and the gas processor data storage 55 in order to view multiple well information simultaneously, which includes the helium concentration measured by each gas chromatograph of each well; Column 2, Lines 42-63; Column 3, Lines 63-67; Column 4, Lines 20-27 and 36-42; Column 5, Lines 55-63; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Selman’s network of helium gas sensors and associated functions in communication with Battani’s migration monitoring hub since it would aid in providing a real-time map of 4He concentration in the petroleum exploration environment since the helium gas sensors of Battani provide a real-time helium concentration measurements, this increases the reliability and overall capacity of the system (See Selman Abstract; Column 2, Lines 15-19; Column 3, Lines 20-27; Column 12, Lines 44-58).

Regarding claim 2, the combination of Battani and Selman teach wherein the 4He gas sensors (page 308, 2nd column: Battani and the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62: Selman) are operable to detect 4He concentration (page 308, 2nd column: Battani) in gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples: Battani) that is consistent with levels of radiogenic helium (Abstract and Figure 9b description: Battani).

Regarding claim 8, the combination of Battani and Selman teach wherein the 4He gas sensors (page 308, 2nd column: Battani and the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62: Selman) identify the of 4He concentration (page 308, 2nd column: Battani) in gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples: Battani) in real time (Abstract; Column 2, Lines 39-43; Column 4, Lines 20-27: Selman).  

Regarding claim 9, the combination of Battani and Selman teach wherein the user interface (display to present the map of Figure 9b: Battani and 12d; 400d: Selman) of the migration monitoring hub (processor and display means used to create and display the map seen in Figure 9b: Battani and 30/55 and 12d/400d: Selman) comprises prompts configured to allow a user to select certain ones (the combination of Battani and Selman will result in the user selecting and viewing simultaneous well data, including the network of helium sensors of Selman, along with the mapping of the increase of helium concentration, as presented in Figure 9b of Battani; therefore, the user will be selecting the wells to be analyzed which are included in the map of increasing helium concentration) of the network of 4He gas sensors (the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62: Selman) for the processor (processor used to create the map seen in Figure 9b: Battani and 30/55: Selman) to consider in mapping increasing 4He concentration (the combination of Battani and Selman will result in mapping the increase in 4He concentration in the petroleum exploration environment, as shown in Figure 9 of Battani, by using the network of Helium sensor of Selman) in the petroleum exploration environment (Figure 9b presents a map of migration based on the increasing of 4He concentration in the petroleum exploration environment: Battani).
Regarding claim 9, the Examiner notes that the limitations, “for the processor to consider in mapping increasing 4He concentration in the petroleum exploration environment” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the processor of Battani and Selman is capable of using certain ones of the network of 4He gas sensors to be considered in mapping increasing 4He concentration in the petroleum exploration environment.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.

Regarding claim 10, the combination of Battani and Selman teach wherein the user interface (12d/400d; Figure 1: Selman) comprises a touch screen input/output device (smartphones/tablets are input/output devices that have touch screens; Column 3, Lines 55-60; Column 4, Lines 20-27: Selman).

Regarding claim 11, Battani teaches wherein the migration information (Figure 9b) comprises migration trends (Figure 9b presents a map of migration trends that indicated increasing of 4He concentration in the petroleum exploration environment).

Regarding claim 13, Battani teaches a system (a system is need in order to create the map seen in Figure 9b) for identifying migration direction (See Figure 9b; page 306, 2nd column) of natural gases (Helium is a natural gas; See Figure 9b) from source to reservoir (See Figure 9b; Page 300, 2nd column) in a petroleum exploration environment (Figure 9b demonstrates a petroleum exploration environment), the system (a system is need in order to create the map seen in Figure 9b) comprising a migration monitoring hub (processor used to create the map seen in Figure 9b), wherein: a plurality of reservoir wells (Figure 9b demonstrates the location of the plurality of wells) in the petroleum exploration environment (See Figure 9b) and identify a 4He concentration (page 308, 2nd column) in gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples) at the reservoir wells (See Figure 9b); 
the migration monitoring hub (processor used to create the map seen in Figure 9b) comprises a processor (processor used to create the map shown in Figure 9b); the processor (processor used to create the map shown in Figure 9b) is operable to determine a direction of increasing 4He concentration between selected ones of the reservoir wells (the migration lines demonstrate the increasing of 4He concentration between the reservoir wells; See Figure 9b) based on the identified 4He concentration at the reservoir wells (the increasing of 4He concentration is determined based on the concentration of 4He; See Figure 9b) and map increasing 4He concentration in the petroleum exploration environment (Figure 9b maps the increasing in 4He concentration in the petroleum exploration environment) based on the direction of increasing 4He concentration between selected ones of the reservoir wells (Figure 9b maps the migration of 4He and thus demonstrates the increasing of the 4He concentration in the reservoir wells).
Battani teaches the system, the plurality of reservoir wells, the migration monitoring hub having the processor but does not expressly teach the system comprising a network of helium gas sensors, the network of helium gas sensors are positioned at a plurality of reservoir wells and are operable to identify a helium concentration, the migration monitoring hub is in communication with the network of helium gas sensors, the processor in communication with the network of helium gas sensors.
However, Selman teaches the system (Figure 1) comprising a network of helium gas sensors (the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62), the network of helium gas sensors (created by each of the gas chromatograph of each well) are positioned at a plurality of reservoir wells (each well contains a gas chromatograph; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62) and are operable to identify the helium concentration (Column 2, Lines 52-63; Column 11, Lines 49-52), the migration monitoring hub (30/55; Figure 1) is in communication with the network of helium gas sensors (the gas processor 30 and the gas processor data storage 55 is in communication with the plurality of helium gas sensors at each of the wells in order to view multiple well information simultaneously, which includes the helium concentration measured by each of the gas chromatograph of each well; Column 2, Lines 42-63; Column 3, Lines 63-67; Column 4, Lines 20-27 and 36-42; Column 5, Lines 55-63; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62), the processor (30/55) in communication with the network of helium gas sensors (the gas processor 30 and the gas processor data storage 55 is in communication with the plurality of helium gas sensors at each of the wells in order to view multiple well information simultaneously, which includes the helium concentration measured by each of the gas chromatograph of each well; Column 2, Lines 42-63; Column 3, Lines 63-67; Column 4, Lines 20-27 and 36-42; Column 5, Lines 55-63; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Selman’s network of helium gas sensors and associated functions in communication with Battani’s migration monitoring hub (which includes the processor) since it would aid in providing a real-time map of 4He concentration in the petroleum exploration environment since the helium gas sensors of Battani provide a real-time helium concentration measurements, this increases the reliability and overall capacity of the system (See Battani Abstract; Column 2, Lines 15-19; Column 3, Lines 20-27; Column 12, Lines 44-58).

Regarding claim 14, Battani teaches a method for identifying migration direction (See Figure 9b; page 306, 2nd column) of natural gases (Helium is a natural gas; See Figure 9b) from source to reservoir (See Figure 9b; Page 300, 2nd column) in a petroleum exploration environment (Figure 9b demonstrates a petroleum exploration environment), the method comprising: isolating a target portion (Figure 9b demonstrates  various locations where the 4He concentration is determined so that a map with migration trends can be created; therefore, a target portion is isolated in the petroleum exploration environment) of the petroleum exploration environment (Figure 9b demonstrates a petroleum exploration environment); -6-Application No. 17/026,717Docket No. SA6431/SA 6431 PAPreliminary Amendmentdetecting gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples) at a plurality of reservoir wells (Figure 9b demonstrates the location of the plurality of wells) in the target portion of the petroleum exploration environment (Figure 9b demonstrates various locations where the 4He concentration is determined so that a map with migration trends can be created; therefore, a target portion is isolated in the petroleum exploration environment); identifying a 4He concentration (page 308, 2nd column) in the gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples) at the plurality of reservoir wells (See Figure 9b); and determining a direction of increasing 4He concentration (the migration lines demonstrate the increasing of 4He concentration between the reservoir wells; See Figure 9b) in the gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples) between the plurality of wells (Figure 9b demonstrates the increasing in 4He concentration between the plurality of wells) in the target portion of the petroleum exploration environment (target portion of the petroleum environment where the 4He concentration is determined so that a map with migration trends can be created; Figure 9b).
Battani teaches the gas samples, the reservoir wells and determining the 4He concentration at the plurality of wells but does not expressly teach detecting gas samples from a network of 4He gas sensors positioned at the plurality of wells.
However, Selman teaches detecting gas samples (Column 2, Lines 52-63; Column 11, Lines 49-52) from a network of 4He gas sensors (the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62) positioned at the plurality of wells (each well contains a gas chromatograph; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Selman’s network of helium gas sensors and associated functions placed at Battani plurality of reservoir wells since it would aid in providing a real-time map of 4He concentration in the petroleum exploration environment since the helium gas sensors of Battani provide a real-time helium concentration measurements, this increases the reliability and overall capacity of the system (See Selman Abstract; Column 2, Lines 15-19; Column 3, Lines 20-27; Column 12, Lines 44-58).

Regarding claim 18, the combination of Battani and Selman teaches identifying the of 4He concentration (page 308, 2nd column: Battani) in the gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples: Battani) comprises identifying the 4He concentration (page 308, 2nd column: Battani) in gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples: Battani) in real time (Abstract; Column 2, Lines 39-43; Column 4, Lines 20-27: Selman).

Regarding claim 19, Battani teaches comprising displaying migration information (migration lines are demonstrated in Figure 9b) based on increasing 4He concentration  in the petroleum exploration environment (Figure 9b maps the increasing in 4He concentration in the petroleum exploration environment) on a user interface (display to present the map of Figure 9b).

Regarding claim 20, Battani teaches comprising identifying migration information (Figure 9 b identifies migration lines in the petroleum exploration environment) comprising migration trends (Figure 9b presents a map of migration trends that indicated increasing of 4He concentration in the petroleum exploration environment).


Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Battani and Selman in further view of McCoy et al. (US 2006/0090546; “McCoy”).
Regarding claim 3, the combination of Battani and Selman teach the 4He gas sensors operable to detect 4He concentration in the gas samples but does not expressly teach the Helium gas sensors detecting helium concentration in a range from 1 ppm to 3,000 ppm.
However, McCoy teaches helium gas sensors ([0098]) that detect helium concentration in a range from 1 ppm to 3,000 ppm ([0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McCoy’s helium concentration range measured by Battani and Selman’s 4He gas sensors in order to measure the desired range of helium concentration in the desired environment, thus resulting in the obtaining the necessary/appropriate data needed in the system.

Regarding claim 4, the combination of Battani and Selman teach the 4He gas sensors operable to detect 4He concentration in the gas samples but does not expressly teach the Helium gas sensors detecting helium concentration in a range from 10 ppm to 2,500 ppm.
However, McCoy teaches helium gas sensors ([0098]) that detect helium concentration in a range from 10 ppm to 2,500 ppm ([0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McCoy’s helium concentration range measured by Battani and Selman’s 4He gas sensors in order to measure the desired range of helium concentration in the desired environment, thus resulting in the obtaining the necessary/appropriate data needed in the system.

Regarding claim 15, the combination of Battani and Selman teach the 4He concentration being identified in the gas samples but does not expressly teach the helium concentration identified is in a range from 1 ppm to 3,000 ppm.
However, McCoy teaches the helium concentration identified is in a range from 1 ppm to 3,000 ppm ([0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McCoy’s identification range being identified by Battani and Selman’s gas sensors in order to measure the desired range of helium concentration in the desired environment, thus resulting in the obtaining the necessary/appropriate data needed in the system.

Regarding claim 16, the combination of Battani and Selman teach the 4He concentration being identified in the gas samples but does not expressly teach the helium concentration identified is in a range from 10 ppm to 2,500 ppm.
However, McCoy teaches the helium concentration identified is in a range from 10 ppm to 2,500 ppm ([0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McCoy’s identification range being identified by Battani and Selman’s gas sensors in order to measure the desired range of helium concentration in the desired environment, thus resulting in the obtaining the necessary/appropriate data needed in the system.


Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Battani and Selman in further view of Elkins (US 2011/0231099).
Regarding claim 5, the combination of Battani and Selman teaches the 4He gas sensors identifying the 4He gas concentration in gas samples at the plurality of reservoir wells but does not expressly teach the gas sensors identifying the concentration in gas samples in production flow lines at the plurality of wells.
However, Elkins teaches the gas sensors ([0023, 0051, 0056-0057, 0066]) identifying the concentration ([0023, 0051, 0056-0057, 0066]) in gas samples ([0023, 0051, 0056-0057, 0066]) in a production flow line (40; Figure 1) at a well (20; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Elkins’s identification of gas concentration in a production flow line in each of the plurality of Battani and Selman’s reservoir wells using the 4He gas sensors in order to determine the underground gas composition/concentration at the desired location, such as a production flow line which contains desired gases to be analyzed (See Elkins [0003-0004]).

Regarding claim 6, the combination of Battani and Selman teach the reservoir wells and the 4He gas sensors but does not expressly teach the wells are in fluid communication with dedicated fluid control trees, the dedicated fluid control trees are in fluid communication with corresponding production flow lines; and the gas sensors are configured to identify the gas concentrations in the production flow lines in fluid communication with the dedicated fluid control trees.
However, Elkins further teaches the well (20; Figure 1) in fluid communication with a dedicated fluid control tree (50, 70, 72, 80, 82, 84 and 86; Figure 1), the dedicated fluid control tree (50, 70, 72, 80, 82, 84 and 86; Figure 1) is in fluid communication with a corresponding production flow line (elements 50, 70, 72, 80, 82, 84 and 86 are in fluid communication with the tubing 40; See Figure 1); and the gas sensor ([0023, 0051, 0056-0057, 0066]) is configured to identify the gas concentrations ([0023, 0051, 0056-0057, 0066]) in the production flow line (40; [0023, 0051, 0056-0057, 0066]) in fluid communication with the dedicated fluid control tree (elements 50, 70, 72, 80, 82, 84 and 86 are in fluid communication with the tubing 40; See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Elkins’s dedicated fluid control tree and production flow line in each of the plurality of Battani and Selman’s reservoir wells along with the structural and fluid relationship of the 4He gas sensors in order to determine the underground gas composition/concentration at the desired location, such as a production flow line which contains desired gases to be analyzed (See Elkins [0003-0004]).

Regarding claim 7, the combination of Battani, Selman and Elkins teach wherein the 4He gas sensors (page 308, 2nd column: Battani and the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62: Selman) identify the of 4He concentration (page 308, 2nd column: Battani) in gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples: Battani) in real time (Abstract; Column 2, Lines 39-43; Column 4, Lines 20-27: Selman).

Regarding claim 17, the combination of Battani and Selman teaches the reservoir wells and the 4He gas sensors identifying the 4He gas concentration in gas samples at the plurality of reservoir wells but does not expressly teach wherein identifying gas concentration in the gas samples comprises the gas sensors identifying gas concentrations in production flow lines at the plurality of wells.
However, Elkins teaches teach wherein identifying gas concentration ([0023, 0051, 0056-0057, 0066]) in the gas samples ([0023, 0051, 0056-0057, 0066])  comprises the gas sensors ([0023, 0051, 0056-0057, 0066])  identifying gas concentrations ([0023, 0051, 0056-0057, 0066]) in a production flow line (40; Figure 1)  at a well (20; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Elkins’s identification of gas concentration in a production flow line in each of the plurality of Battani and Selman’s reservoir wells using the 4He gas sensors in order to determine the underground gas composition/concentration at the desired location, such as a production flow line which contains desired gases to be analyzed (See Elkins [0003-0004]).


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Battani and Selman in further view of McCoy et al. (US 2006/0090546; “McCoy”) in further view of Elkins (US 2011/0231099).
Regarding claim 12, the combination of Battani and Selma teach  wherein the 4He gas sensors (page 308, 2nd column: Battani and the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62: Selman) are operable to detect 4He concentration (page 308, 2nd column: Battani) in the gas samples (the concentration of 4He is determined for each of the wells; therefore, the concentration of 4He is of gas samples: Battani) that is consistent with levels of radiogenic helium (Abstract and Figure 9b description: Battani); and wherein the user interface (display to present the map of Figure 9b: Battani and 12d; 400d: Selman) of the migration monitoring hub (processor and display means used to create and display the map seen in Figure 9b: Battani and 30/55 and 12d/400d: Selman) comprises prompts configured to allow a user to select certain ones (the combination of Battani and Selman will result in the user selecting and viewing simultaneous well data, including the network of helium sensors of Selman, along with the mapping of the increase of helium concentration, as presented in Figure 9b of Battani; therefore, the user will be selecting the wells to be analyzed which are included in the map of increasing helium concentration) of the network of 4He gas sensors (the gas chromatograph of each well will create a network of helium gas sensors; being that helium is present in the measured gas, the gas chromatograph will measure a concentration of helium; Column 2, Lines 42-63; Column 4, Lines 36-42; Column 6, Lines 6-17; Column 7, Line 64 -  Column 8, Line 2; Column 11, Lines 58-62: Selman) for the processor (processor used to create the map seen in Figure 9b: Battani and 30/55: Selman) to consider in mapping increasing 4He concentration (the combination of Battani and Selman will result in mapping the increase in 4He concentration in the petroleum exploration environment, as shown in Figure 9 of Battani, by using the network of Helium sensor of Selman) in the petroleum exploration environment (Figure 9b presents a map of migration based on the increasing of 4He concentration in the petroleum exploration environment: Battani).
The combination of Battani and Selman teach the 4He gas sensors operable to detect 4He concentration in the gas samples but does not expressly teach the Helium gas sensors detecting helium concentration in a range from 1 ppm to 2,500 ppm.
However, McCoy teaches helium gas sensors ([0098]) that detect helium concentration in a range from 1 ppm to 2,500 ppm ([0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McCoy’s helium concentration range measured by Battani and Selman’s 4He gas sensors in order to measure the desired range of helium concentration in the desired environment, thus resulting in the obtaining the necessary/appropriate data needed in the system.

The combination of Battani, Selman and McCoy teach the reservoir wells and the 4He gas sensors but does not expressly teach the wells are in fluid communication with dedicated fluid control trees, the dedicated fluid control trees are in fluid communication with corresponding production flow lines; and the gas sensors are configured to identify the gas concentrations in the production flow lines in fluid communication with the dedicated fluid control trees.
However, Elkins further teaches the well (20; Figure 1) in fluid communication with a dedicated fluid control tree (50, 70, 72, 80, 82, 84 and 86; Figure 1), the dedicated fluid control tree (50, 70, 72, 80, 82, 84 and 86; Figure 1) is in fluid communication with a corresponding production flow line (elements 50, 70, 72, 80, 82, 84 and 86 are in fluid communication with the tubing 40; See Figure 1); and the gas sensor ([0023, 0051, 0056-0057, 0066]) is configured to identify the gas concentrations ([0023, 0051, 0056-0057, 0066]) in the production flow line (40; [0023, 0051, 0056-0057, 0066]) in fluid communication with the dedicated fluid control tree (elements 50, 70, 72, 80, 82, 84 and 86 are in fluid communication with the tubing 40; See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Elkins’s dedicated fluid control tree and production flow line in each of the plurality of Battani, Selman and McCoy’s reservoir wells along with the structural and fluid relationship of the 4He gas sensors in order to determine the underground gas composition/concentration at the desired location, such as a production flow line which contains desired gases to be analyzed (See Elkins [0003-0004]).

Regarding claim 12, the Examiner notes that the limitations, “for the processor to consider in mapping increasing 4He concentration in the petroleum exploration environment” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the processor of Battani and Selman is capable of using certain ones of the network of 4He gas sensors to be considered in mapping increasing 4He concentration in the petroleum exploration environment.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856